This case is before us on plaintiff's appeal from a judgment of the Court of Claims dismissing plaintiff's complaint for failure to state a cause of action, and entering judgment for defendant-appellee, Longview State Hospital.
Plaintiff-appellant, Accutemp, Inc., pursuant to alleged agreements with defendant, at various times provided, installed and repaired air conditioning equipment in a building located at Longview State Hospital and controlled by the Department of Mental Health. Plaintiff claimed defendant refused to pay for part of the equipment installed, and for services provided by plaintiff. In its complaint, plaintiff sought recovery on the alternative theories of breach of contract and quantum meruit or estoppel.
Plaintiff asserts the following assignments of error in support of its appeal, which are interrelated and will be considered together:
"1.  The Court of Claims erred in determining that competitive bidding was required for contracts with Longview State Hospital, an institution under the control of the Department of Mental Health.
"2.  The Court of Claims erred in granting the Motion to Dismiss for failure to state a claim upon which relief can be granted filed by the Defendant-Appellee Longview State Hospital since it is not apparent on the face of the Complaint of the Plaintiff-Appellant that there is no set of facts which could be proved in support of the plaintiff's Complaint."
In its motion to dismiss the complaint, defendant contended that any contract of this nature which is entered into without competitive bidding is void. In addition, *Page 224 
defendant contended that the theories of quantum meruit, unjust enrichment, and estoppel do not apply against the state in instances where recovery cannot be had upon a contract which was not awarded pursuant to statutory bidding procedures.
The Court of Claims specifically found that the contract in question was governed by R.C. 123.15, and that under that statute the contract had to be entered into with the Department of Administrative Services and only after compliance with competitive bidding procedures. The court concluded that, since plaintiff did not plead compliance with the statute, it could prove no set of facts under which it would be entitled to relief on either count of its complaint and dismissed the action.
While R.C. 123.15 sets out the general rule requiring the Department of Administrative Services to award public works contracts through competitive bidding, other sections of the Revised Code provide for exceptions. For example, R.C. 123.01
excludes certain contracts from the jurisdiction of the Department of Administrative Services:
"(A)  The department of administrative services * * * shall exercise the following powers:
"* * *
"(3)  To make contracts for and supervise construction of any projects and improvements, or construction and repair of buildings under the control of the state government, or any department, office, or institution thereof, except contracts for the repair of buildings under the management and control of the departments of * * * mental health * * * which contracts shall be made and entered into by the directors of * * * mental health * * *.
"* * *
"(C)  Purchases for, and the custody and repair of, buildings under the management and control of the departments of * * * mental health * * * are not subject to the control and jurisdiction of the department of administrative services."
Pursuant to R.C. 123.01(A)(3), then, only the Director of the Department of Mental Health has the authority to contract for the repair of buildings under the control of the department. In addition, R.C. 123.01(C) provides that the Department of Administrative Services has no jurisdiction with respect to "[p]urchases for, and the * * * repair of, buildings * * *" under the control of the Department of Mental Health.
Unfortunately, the Court of Claims did not refer to either R.C.123.01(A)(3) or R.C. 123.01(C). At this stage of the case, every doubt must be resolved in favor of plaintiff's complaint having stated a claim and it must be assumed that proof of the allegations is possible. O'Brien v. University Community TenantsUnion (1975), 42 Ohio St. 2d 242 [71 O.O.2d 223].
The remaining issue, then, is whether the term "repair of buildings" includes repair of a fixture or is limited to repair of the entire building or at least to some structural portion.
Defendant contends that installation and service work on air conditioning equipment does not constitute repair of a building. Under that theory, as logically extended, repair of a leaking roof might not be included although replacement of the roof might. And, repair of a lighting unit, which is clearly a fixture and a part of the building, would not constitute repair of a building under this type of reasoning. Under this approach, the purpose of the statute would be to permit the Department of Mental Health to take care of only extraordinary types of repairs, leaving day-to-day maintenance repairs to the Department of Administrative Services. We reject that interpretation of "repair of buildings."
It may be that the work involved here was the type of maintenance necessary for day-to-day operation — whether it *Page 225 
involved replacement of a unit or installation of an additional unit. But, even if that be the case, it would not preclude plaintiff's proving that the contract involved repair to the building. A building necessarily must contain fixtures. It follows that the term "repair of buildings" includes both repair and replacement of fixtures, and may in appropriate instances include even installation of new fixtures.
From the exhibits attached to the complaint, it is apparent that plaintiff's claim centered around installation of a 7.5-ton air conditioning compressor, and the repair of an air conditioning unit which utilized a 5.0-ton compressor. Air conditioning units of this size could be regarded only as fixtures and, therefore, a part of the building to which they were attached. Clearly, then, plaintiff pleaded contracts which called for purchases for buildings, or repair of buildings, under the control of the defendant. Accordingly, the contracts were not the subject of the competitive bidding requirements cited by the trial court, and plaintiff did not fail to state a claim for which relief could be granted for the reason stated by the court.
The assignments of error are sustained, the judgment of the Court of Claims is reversed, and this cause is remanded for further proceedings according to law and consistent with this opinion.
Judgment reversed and cause remanded.
WHITESIDE, P.J., concurs.
MOYER, J., dissents.